DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 08/10/2022. Therefore, Claims 1, 4-7, 9-10, 12, 15-18, 20-21 and 23-24 are pending and have been addressed below. The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1, 4-7, 9-10, 12, 15-18, 20-21 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
3.	Claims 1 & 12 recite the limitations: “modifying, by the one or more computers, the graphical user interface associated with the entity to allow the user to learn when the user is entitled to receive one or more uncovered benefits” 
The specification lacks sufficient description and support for these steps.  The current application fails to comply with the requirement that it must describe the technology that is sought to be patented. The specification does not describe how the graphical user interface is modified with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time the application was filed.  As a requirement of this title, the applicant has an obligation to disclose the technologic knowledge upon which the patent is based.
In the Applicant’s specification, ¶ 0050-0051:
[0050] In some embodiments, as illustrated by a flowchart of Fig. 3, the instant invention is implemented as follows. As illustrated by block 301, when a subscriber of, for instance, credit report or identity monitoring agency (an subscription entity) logs into a website of the agency, the subscriber can be presented with an indicator, a web page, or other similar visual representation that allows the subscriber to be informed about any of his or hers unclaimed or available assets, claims and/or entitlements.
[0051] In some embodiments, upon login, the subscriber is directed to the agency's general webpage that contains a jump link or tab, or other similar functionality (e.g., indicator) block 301) which provides information about uncovering subscriber's unclaimed or available assets, claims and/or entitlements. In some embodiments, upon login, the subscriber is directed to the agency's general webpage that contains a jump link or tab, or other similar functionality (e.g., indicator) which, upon activation, directs the subscriber to a specific portion of the agency's website that is related to functionality for uncovering subscriber's unclaimed or available assets, claims and/or entitlements
	As such, the claims merely recite a description of the desired result allowing the user to learn when the user is entitled to receive one or more uncovered benefits and the scope of the claims encompasses techniques to attain the results of “modifying the graphical user interface associated with the entity without describing how the limitations are functionally performed. Is the user being presented with an indicator or visual representation or a jump link? There is no indication as to how the graphical user interface is being modified.  The Examiner asserts this is evidence that the specification does not describe in sufficient detail how the recited steps were performed in such a way as to convey that the inventors has possession of the claimed invention at the time the application was filed.  There is no further discussion, in the abstract, the claims, or the originally filed disclosure describing the particular technological knowledge upon which the claim invention is based.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1, 4-7, 9-10, 12, 15-18, 20-21, 23, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
6.	Under Step 1 of the two-part analysis from Alice Corp, the claims are directed to a process (a series of acts or steps) – see claim 1 and a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) – see claim 12 Thus, each of the claims falls within one of the four statutory categories.
7.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
8.	Claim 1 which is representative of claim 12 recites:
“utilizing associated with the entity, to request from the user a first personal identifying data of the user”, “utilizing associated with the entity, to receive from the user the first personal identifying data of the user”, “obtaining a second personal identifying data of the user based at least in part on the first personal identifying data of the user”, “query on behalf of the user, from the third party, to identify at least one electronic record hit of user-matched uncovered benefits data, comprising at least one close case variation record hit or at least one close case error record hit related to the user, wherein the querying comprises: checking each electronic record related to the one or more uncovered benefits for at least one close phonetic variation, at least one close semantic variation, or both, between: (1) data of each electronic record and (2) at least one portion of the second personal identifying data of the user or a combination of at least one portion of the first personal identifying data of the user and the at least one portion of the second personal identifying data of the user”, “wherein the at least one electronic record hit of the user-matched uncovered benefits data of the user comprises at least one of: 1) data regarding at least one uncovered asset associated with the user and where the at least one uncovered asset is being held, 2) data regarding at least one uncovered claim available to be claimed by the user and a claim-related party from which the at least one uncovered claim to be claimed, or 3) data regarding at least one uncovered entitlement available to the user and an entitlement-related party from which the at least one uncovered entitlement to be obtained; wherein the third party is distinct from the entity”
The limitations as drafted under their broadest reasonable interpretation describe a commercial practice of informing a user that uncovered benefits may be searched and matching uncovered benefits based on personal identifying data of the user which encompasses concepts such as commercial interactions (including advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.), as discussed in MPEP 2106.04(a)(2). 
The Applicant’s Specification in at least ¶ [0004] emphasizes the instant invention provides benefit(s) to subscribers of a subscription entity by informing them of unclaimed or available assets, claims and/or entitlements as part of a subscription in order to build and maintain subscription recruitment, retention and loyalty.
Therefore, the limitations are considered to fall within the certain methods of organizing human activity grouping because the steps of “utilizing associated with the entity, to request from the user a first personal identifying data of the user”, “utilizing associated with the entity, to receive from the user the first personal identifying data of the user”, “obtaining a second personal identifying data of the user based at least in part on the first personal identifying data of the user”, “query on behalf of the user, from the third party, to identify at least one electronic record hit of user-matched uncovered benefits data, comprising at least one close case variation record hit or at least one close case error record hit related to the user, wherein the querying comprises: checking each electronic record related to the one or more uncovered benefits for at least one close phonetic variation, at least one close semantic variation, or both, between: (1) data of each electronic record and (2) at least one portion of the second personal identifying data of the user or a combination of at least one portion of the first personal identifying data of the user and the at least one portion of the second personal identifying data of the user”, “wherein the at least one electronic record hit of the user-matched uncovered benefits data of the user comprises at least one of: 1) data regarding at least one uncovered asset associated with the user and where the at least one uncovered asset is being held, 2) data regarding at least one uncovered claim available to be claimed by the user and a claim-related party from which the at least one uncovered claim to be claimed, or 3) data regarding at least one uncovered entitlement available to the user and an entitlement-related party from which the at least one uncovered entitlement to be obtained; wherein the third party is distinct from the entity” pertain to querying, checking, and matching uncovered benefits for a user based on personally identifying data of the user which encompass advertising, marketing or sales activities  conducted by an entity to inform and provide a user with uncovered benefits. Also, the limitations pertain to steps a user follows to request and receive uncovered benefits which can be reasonably characterized as managing personal behavior or interactions between people.  Accordingly, the claim recites an abstract idea. 
9.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a non-transient memory, having at least one region storing executable program code”, “at least one processor”, “wherein, when the at least one processor executes the executable program code, the one or more computers are configured to:”, “a computer network”, “a graphical user interface”,  “a screen of a computing device”, “at least one electronic repository database”, “one user-independent electronic source” – see claims 1 & 12 merely represent no more than mere instructions to apply the judicial exception on a computer [See Applicant’s Spec, Figs. 1 and 2] and can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. The use of a computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application, as discussed in MPEP 2106.05(f)
The other additional elements of: “displaying, by one or more computers, over a computer network, a graphical user interface associated with an entity on a screen of a computing device associated with a user”, “modifying, by the one or more computers, the graphical user interface associated with the entity to allow the user to learn when the user is entitled to receive one or more uncovered benefits, based on at least one electronic repository database originated from a third party, without having the user to contact the third party so as to retain the user interacting with the graphical user interface”, and “reconfiguring, by the one or more computers, the graphical user interface, associated with the entity, to form a reconfigured graphical user interface that is configured to display, over the computer network, the user-matched uncovered benefits data of the user, based on the at least one electronic record hit, on the screen of the computing device associated with the user” add insignificant extra solution activity to the judicial exception.  See MPEP 2106.05 (g)
The other additional elements of: “automatically” and “real-time” is/are generally linking the use of the judicial exception to a particular technological environment or field of use.  See MPEP 2106.05 (h)
The additional elements even when viewed in combination do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
10.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B, the additional elements of: “a non-transient memory, having at least one region storing executable program code”, “at least one processor”, “wherein, when the at least one processor executes the executable program code, the one or more computers are configured to:”, “a computer network”, “a graphical user interface”,  “a screen of a computing device”, “at least one electronic repository database”, “one user-independent electronic source” are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. 
The other additional elements are “displaying, by one or more computers, over a computer network, a graphical user interface associated with an entity on a screen of a computing device associated with a user”, “modifying, by the one or more computers, the graphical user interface associated with the entity to allow the user to learn when the user is entitled to receive one or more uncovered benefits, based on at least one electronic repository database originated from a third party, without having the user to contact the third party so as to retain the user interacting with the graphical user interface”, and “reconfiguring, by the one or more computers, the graphical user interface, associated with the entity, to form a reconfigured graphical user interface that is configured to display, over the computer network, the user-matched uncovered benefits data of the user, based on the at least one electronic record hit, on the screen of the computing device associated with the user” all of which are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. 
Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. 
As discussed in MPEP 2106.05(d)(II), for example, the OIP Techs court decision indicates that “present[ing] [offers] to potential customers” and “gathering . . . statistics generated during said testing about how the potential customers responded to the offers” processes are well-understood, routine, conventional data-gathering activities that do not make the claims patent eligible.  Therefore, the steps of “displaying” and “modifying” are computer functions that are well-understood, routine, and conventional activities fully supported under Berkheimer Option 2.  Additionally, the Versata court decision indicates that “arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price are conventional, routine, and well-known.  Therefore, the step of “reconfiguring” involves the basic functions of a computer as it merely arranges matched uncovered benefits to the user. As such, all of the additional elements cited above are well-understood, routine, conventional activities fully supported under Berkheimer Option 2. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. Therefore, the claim is not eligible at Step 2B.
11.	Claims 4-7, 9-10, 15-18, 20-21, 23, and 24 are dependents of claims 1 and 12.
Claims 4 and 15 recite “wherein the automatically checking is further based at least in part on one of: i) a misspelling variation, or ii) a predetermined variation”, claims 5 and 16 recite “automatically fixing the at least one close case error record hit”, “automatically querying is performed without a prior user request to identify the one or more uncovered benefits” are processes that further narrow how the abstract idea is performed.   Claims 6-7, 9-10, 17-18, and 20-21 further describe the data and/or information recited in the abstract idea. Accordingly, none of dependent claims provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Response to Arguments
12.	Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 112
Applicant argues “The specification lacks sufficient description and support for these steps. In response, Applicant identifies at least Figure 4 as providing written-description support for the claim recitations. As stated in the figure, the Processing Engine Server dispatches a request to the Executor, and then returns received information to a webpage. At least this returned, received information, which is shown on the webpage, is an example of the claimed "modif[ied] ... graphical user interface," as claims 1 and 12 recite.”  The Examiner respectfully disagrees.
	Applicant’s reply regarding support for the written description requirement is insufficient. The Examiner maintains the claims recite a description of the desired result of “modifying, by the one or more computers, the graphical user interface associated with the entity to allow the user to learn when the user is entitled to receive one or more uncovered benefits” without describing how the limitations are functionally executed.  As evidenced in at least Fig. 4 of the published specification: 
In some embodiments, as illustrated by a flowchart of Fig. 4, the instant invention is implemented as follows. As illustrated by block 401, a subscriber of, for instance, credit report or identity monitoring agency (a subscription entity) can request the agency to take an action with respect to any identified unclaimed or available assets, claims and/or entitlements (e.g., sending an inquiry to an institution that controls subscriber's unclaimed asset and/or claiming the unclaimed asset(s), apply for entitlement(s), etc.). In some embodiments, upon receiving such recovery request, the Processing Engine server (block 402), by programmed instructions, performs actions that the subscriber has requested. In some embodiments, upon receiving such recovery request, the Processing Engine server (block 402), by programmed instructions, instructs an intermediary subroutine and/or computer (e.g., "Executor," block 403) to performs actions that the subscriber has requested with respect to the subscriber's identified unclaimed or available assets, claims and/or entitlements. In some embodiments, the Processing Engine server (block 402) and/or the "Executor" (block 403) can store any information about their activities related to subscriber’s identified unclaimed or available assets, claims and/or entitlements in one or more databases (e.g., "Subscriber" database, block 404). [0063] In some embodiments, the "Executor" (block 403) is a component of the Processing Engine server (block 402). 
	The Examiner reiterates the step of “modifying” is not recited in the disclosure or within Fig. 4 contrary to the remarks as there is no description of the graphical user interface being modified in the manner as recited in the claims of 1 and 12. As such the specification does not describe in sufficient detail how the claim limitation is performed in such a way as to convey that the inventors had possession of the claimed invention at the time the application was filed. There is no further discussion in the abstract, the claims, or originally filed disclosure.  For these reasons, the rejections under 1121st – written description are being maintained.

With Respect to Rejections Under 35 USC 101
Applicant argues “Step 2A, Prong Two Although the Office Action appears to undertake a Step 2A, Prong Two analysis, the Office Action does not address sufficiently at least the following recitation of claim 1: "utilizing, by the one or more computers, at least one programmed instruction to automatically query, in real-time, on behalf of the user, the at least one electronic repository database, originated over the computer network from the third party, to identify at least one electronic record hit of user-matched uncovered benefits data, comprising at least one close case variation record hit or at least one close case error record hit related to the user, wherein the automatically querying comprises: automatically checking each electronic record related to the one or more uncovered benefits for at least one close phonetic variation, at least one close semantic variation, or both, between: (1) data of the at least one electronic record and (2) at least one portion of the second personal identifying data of the user or a combination of at least one portion of the first personal identifying data of the user and the at least one portion of the second personal identifying data of the user;..." Claim 1 (emphasis added.) In fact, the Office Action's Prong-Two analysis of claim 1 from page 8 to page 11 of the Office Action does not even mention the terms "utilizing" or "checking." Thus, this alone is sufficient to require withdrawal of the 101 rejection of claim 1.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the features cited by Applicant are part of the abstract idea identified in Prong One of the two-part analysis.  The features cited above are not additional elements.  For example, “additional elements” are claim features, limitations, and/or steps that are recited beyond the identified judicial exception. As such, the Examiner has properly analyzed the claim limitations with respect to Prong Two as the previous rejection (i.e., see pgs. 8-11) indicates the additional elements recited in the claim that do not integrate the judicial exception into a practical application. For these reasons, the rejections under 101 are being maintained.
Applicant further argues “Regardless, Applicant submits the following remarks. The MPEP stresses that: Although most of these considerations overlap (i.e., they are evaluated in both Step 2A Prong Two and Step 2B), Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity. Accordingly, in Step 2A Prong Two, examiners should ensure that they give weight to all additional elements, whether or not they are conventional, when 
evaluating whether a judicial exception has been integrated into a practical application. Additional elements that represent well-understood, routine, conventional activity may 
integrate a recited judicial exception into a practical application. MPEP 2106.04(d)(I)(Emphasis added). As shown in the portion of currently-pending claim 1 reproduced above, independent claim 1 does not merely recite querying in general terms, but instead requires a particular way of electronic querying that, in turn, which requires including Applicant's particular automatic checking. As set forth in the claim recitations underlined above, Applicant's particular way of querying requires automatically checking each electronic record for close case variations and/or errors (in addition to identifying records with the precise data match) which would yield a larger dataset that would include record hits with close case variations and/or errors as compared to a typical dataset of a typical querying that is based only on precise data matching. As the MPEP stresses, Applicant's claimed technological improvement satisfies Step 2A, Prong Two even if Applicant's claimed technological improvement "represent[s] well-understood, routine, conventional activity." MPEP 2106.04(d)(I). 
Consequently, the ability to obtain the larger dataset of electronic records is the technological improvement recited by Applicant's pending claims, and no further patent eligibility analysis is required or will change the outcome. Inasmuch as independent claim 12 requires similar recitation, the above arguments for claim 1 are equally applicable to claim 12. Thus, at least for the reasons detailed above, Applicant's pending independent claims are patent eligible. Further, Applicant's pending dependent claims are also patent-eligible by virtue of their dependency on Applicant's patent-eligible independent claims.” The Examiner respectfully disagrees. 
	The Examiner finds the response unpersuasive and asserts the specificity of the presently recited techniques is insufficient to establish patent eligibility. For example, MPEP 2106.05(a) indicates it is important to note, the judicial exception alone cannot provide the improvement. Here, the remarks rely upon a technological improvement involving the manner the querying is performed/executed which may be an improvement to the abstract idea itself however there are no improvements to the functioning of the computer itself or to any other technology or technical field as required by the guidance provided in the MPEP. At best the remarks are indicating the improved speed or efficiency inherent with applying the abstract idea on a computer" which does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  Additionally, as made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." For these reasons, the rejections under 101 are being maintained.

Applicant further argues “Regardless, the following remarks provide an additional, separate basis for determining the claims are patent-eligible. The Federal Circuit has held that all that is needed to satisfy a showing of an improvement to a technical problem or technical field is more than a conclusory statement (see, MyMail. LTD. v. OOVOO, LLC, Case: 20-1825, 55:1 (Fed. Cir. 19 Aug. 2021). Sufficient detail for such a showing includes any detail in "the specification suggesting, or any factual basis for a plausible inference" of an improvement (see, Universal Secure Registry LLC v. Apple Inc., Case: 20-2044, 56:1 (Fed. Cir. 26 Aug. 2021). Thus, where the specification asserts a suggestion or detail sufficient for a plausible inference of an improvement to technology or technical field, the improvement inquiry is satisfied. Importantly: "the improvement analysis at Step 2A Prong Two differs in some respects from the improvements analysis at Step 2B. Specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, 
conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity." (MPEP § 2106.04(d)(1)) (emphasis added). Indeed, "[g]enerally, examiners are not expected to make a qualitative judgement on the merits of the asserted improvement." (MPEP § 2106.05(a)) (emphasis added). Here, amended claim 1 recites: "utilizing, by the one or more computers, at least one programmed instruction to automatically query, in real-time, on behalf of the user, the at least one electronic repository database, originated over the computer network from the third party, to 
identify at least one electronic record hit of user-matched uncovered benefits 
data, comprising at least one close case variation record hit or at least one close  
case error record hit related to the user, wherein the automatically querying 
comprises: automatically checking each electronic record related to the one or more uncovered benefits for at least one close phonetic variation, at least one close semantic variation, or both, between: (1) data of the at least one electronic record and (2) at least one portion of the second personal identifying data of the user or a combination of at least one portion of the first personal identifying data of the user and the at least one portion of the second personal identifying data of the user;..." Claim 1 (emphasis added.) Therefore, amended claim 1 recites a particular way of querying that requires 
automatically checking each electronic record for close case variations and/or errors (in addition to identifying records with the precise data match) which would yield a larger dataset that would include record hits with close case variations and/or errors than a typical dataset of a typical querying that is based only on precise data matching, as an unconventional technological solution to provide a technological improvement of querying. Applicant's Specification, in at least paragraph 58, discussed that "the instant invention automatically fixes and checks variations to catch the close case errors/variations. In some embodiments, the instant invention automatically fixes and checks variations to catch the close case errors/variations based on one or more suitable phonetic and/or semantic language techniques to identify close variations based on predetermined requirements/conditions." Thus, the Specification does indeed set forth a factual basis for an inference that the claims are directed to an improvement in electronic querying. Accordingly, the above remarks set forth an additional basis for finding claim 1 to be patent-eligible. Similar arguments apply for independent claim 12, inasmuch as claim 12 includes similar recitations as claim 1.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the federal circuit court decision has been acknowledged, but it is not applicable to the claims in the instant case. As previously explained, the remarks from Applicant merely reproduce the limitations of the claim(s) and rely upon judicial exception alone to provide the improvement. It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention significantly more than that ineligible concept. Other than relying upon a particular method of querying there are no technical improvements recited. The ordered combination of limitations recite no more than when they are considered individually. They result result-oriented functions rather than technical improvements to computers or technology. See MPEP 2106.05(f)  For these reasons, the rejections under 101 are being maintained.	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629